Exhibit 10.32

HUNTINGTON INGALLS INDUSTRIES, INC.
TERMS AND CONDITIONS APPLICABLE TO
[___] RESTRICTED STOCK RIGHTS
GRANTED UNDER THE [___] LONG-TERM INCENTIVE STOCK PLAN


These Terms and Conditions (“Terms”) apply to certain “Restricted Stock Rights”
(“RSRs”) granted by Huntington Ingalls Industries, Inc. (the “Company”) in [__].
If you were granted an RSR award by the Company in [__], the date of grant of
your RSR award (the “Grant Date”) and the number of RSRs applicable to your
award are set forth in the letter from the Company announcing your RSR award
grant (your “Grant Letter”) and are also reflected in the electronic stock plan
award recordkeeping system (“Stock Plan System”) maintained by the Company or
its designee. These Terms apply only with respect to the [__] RSR award. If you
were granted an RSR award, you are referred to as the “Grantee” with respect to
your award. Capitalized terms are generally defined in Section 10 below if not
otherwise defined herein.
Each RSR represents a right to receive one share of the Company’s Common Stock,
or cash of equivalent value as provided herein, subject to vesting as provided
herein. The number of RSRs subject to your award is subject to adjustment as
provided herein. The RSR award is subject to all of the terms and conditions set
forth in these Terms, and is further subject to all of the terms and conditions
of the Plan, as it may be amended from time to time, and any rules adopted by
the Committee, as such rules are in effect from time to time.
1.
Vesting; Issuance of Shares.

Subject to Sections 2 and 5 below, one hundred percent (100%) of the number of
RSRs subject to your award (subject to adjustment as provided in Section 5.1)
shall vest upon the third anniversary of the Grant Date.
Except as otherwise provided below, the Company shall pay a vested RSR within
2.5 months following the vesting of the RSR on the third anniversary of the
Grant Date. The Company shall pay such vested RSRs in either an equivalent
number of shares of Common Stock, or, in the discretion of the Committee, in
cash or in a combination of shares of Common Stock and cash. In the event of a
cash payment, the amount of the payment for a vested RSR to be paid in cash
(subject to tax withholding as provided in Section 6 below) will equal the Fair
Market Value (as defined below) of a share of Common Stock as of the date that
such RSR became vested. No fractional shares will be issued.
2.
Early Termination of Award; Termination of Employment.

2.1    General. The RSRs subject to the award, to the extent not previously
vested, shall terminate and become null and void if and when (a) the award
terminates in connection with a Change in Control pursuant to Section 5 below,
or (b) except as provided in Section 2.6 and in Section 5, the Grantee ceases
for any reason to be an employee of the Company or one of its subsidiaries.
2.2    Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or otherwise), if the Grantee is granted a leave of absence by the
Company, the Grantee (a) shall not be deemed to have incurred a termination of
employment at the time such leave commences for purposes of the award, and (b)
shall be deemed to be employed by the Company for the duration of such approved
leave of absence for purposes of the award. A termination of employment shall be
deemed to have occurred if the Grantee does not timely return to active
employment upon the expiration of such approved leave or if the Grantee
commences a leave that is not approved by the Company.
2.3    Salary Continuation. Subject to Section 2.2 above, the term “employment”
as used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
that is covered by Section 2.2) will not, in and of itself, constitute
“employment” for purposes hereof (in the case of salary continuation without
active employment, the Grantee’s cessation of active employee status shall,
subject to Section 2.2, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the award.

1

--------------------------------------------------------------------------------

Exhibit 10.32

2.4    Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RSRs
subject to the award, a termination of employment of the Grantee shall be deemed
to have occurred if the Grantee is employed by a subsidiary or business unit and
that subsidiary or business unit is sold, spun off, or otherwise divested, the
Grantee does not otherwise continue to be employed by the Company after such
event, and the divested entity or business (or its successor or a parent
company) does not assume the award in connection with such transaction.
2.5    Continuance of Employment Required. Except as expressly provided in
Section 2.6 and in Section 5, the vesting of the RSRs subject to the award
requires continued employment through the third anniversary of the Grant Date as
a condition to the vesting of any portion of the award. Employment for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment. Nothing
contained in these Terms, the Stock Plan System, or the Plan constitutes an
employment commitment by the Company or any subsidiary, affects the Grantee’s
status (if the Grantee is otherwise an at-will employee) as an employee at will
who is subject to termination without cause, confers upon the Grantee any right
to continue in the employ of the Company or any subsidiary, or interferes in any
way with the right of the Company or of any subsidiary to terminate such
employment at any time.
2.6    Death or Disability. If the Grantee dies or incurs a Disability while
employed by the Company or a subsidiary, the outstanding and previously unvested
RSRs subject to the award shall vest as of the date of the Grantee’s death or
Disability, as applicable. RSRs vesting under this Section shall be paid within
2.5 months following the earlier of (a) Grantee’s death or (b) Grantee’s
Disability. In the event of the Grantee’s death prior to the delivery of shares
or other payment with respect to any vested RSRs, the Grantee’s Successor shall
be entitled to any payments to which the Grantee would have been entitled under
these Terms with respect to such vested and unpaid RSRs.
3.
Non-Transferability and Other Restrictions.

3.1    Non-Transferability. The award, as well as the RSRs subject to the award,
are non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge. The
foregoing transfer restrictions shall not apply to transfers to the Company or
transfers by will or the laws of descent and distribution. Notwithstanding the
foregoing, the Company may honor any transfer required pursuant to the terms of
a court order in a divorce or similar domestic relations matter to the extent
that such transfer does not adversely affect the Company’s ability to register
the offer and sale of the underlying shares on a Form S-8 Registration Statement
and such transfer is otherwise in compliance with all applicable legal,
regulatory and listing requirements.
3.2    Recoupment of Awards. Any payments or issuances of shares with respect to
the award are subject to recoupment pursuant to the Company’s Policy Regarding
the Recoupment of Certain Performance-Based Compensation Payments as in effect
from time to time, as well as any recoupment or similar provisions of applicable
law, and the Grantee shall promptly make any reimbursement requested by the
Board or Committee pursuant to such policy or applicable law with respect to the
award. Further, the Grantee agrees, by accepting the award, that the Company and
its affiliates may deduct from any amounts it may owe the Grantee from time to
time (such as wages or other compensation) to the extent of any amounts the
Grantee is required to reimburse the Company pursuant to such policy or
applicable law with respect to the award.
4.
Compliance with Laws; No Stockholder Rights Prior to Issuance; Dividend
Equivalent Rights.

4.1    Compliance with Laws. The Company’s obligation to make any payments or
issue any shares with respect to the award is subject to full compliance with
all then applicable requirements of law, the Securities and Exchange Commission
or other regulatory agencies having jurisdiction over the Company and its
shares, and of any exchange upon which stock of the Company may be listed.
4.2    Limitations on Rights Associated with RSRs. The Grantee shall not have
the rights and privileges of a stockholder, including without limitation the
right to vote or receive dividends (except as expressly provided in Section
4.3), with respect to any shares which may be issued in respect of the RSRs
until the date appearing

2

--------------------------------------------------------------------------------

Exhibit 10.32

on the certificate(s) for such shares (or, in the case of shares entered in book
entry form, the date that the shares are actually recorded in such form for the
benefit of the Grantee), if such shares become deliverable.
4.3    Dividend Equivalent Rights. Not later than 60 days following each date
that the Company pays an ordinary cash dividend on its Common Stock (if any),
the Company shall credit the Grantee with an additional number of RSRs equal to
the quotient of (A) the product of (i) the per share cash dividend paid by the
Company on its Common Stock on such date, multiplied by (ii) the total number of
RSRs (including any dividend equivalents previously credited hereunder) (with
such total number adjusted pursuant to Section 5) subject to the RSR award as of
the related dividend payment record date, divided by (B) the Fair Market Value
of a share of Common Stock on the date of payment of such dividend. Any RSRs
credited pursuant to the foregoing provisions of this Section 4.3 shall be
subject to the same vesting, payment and other terms, conditions and
restrictions as the original RSRs to which they relate. No crediting of RSRs
shall be made pursuant to this Section 4.3 with respect to any RSRs which, as of
such record date, have been paid pursuant to Section 1.
5.
Adjustments; Change in Control.

5.1    Adjustments. The RSRs and the shares subject to the award are subject to
adjustment upon the occurrence of events such as stock splits, stock dividends
and other changes in capitalization in accordance with Section 6(a) of the Plan.
In the event of any adjustment, the Company will give the Grantee written notice
thereof which will set forth the nature of the adjustment.
5.2    Possible Vesting Acceleration on Change in Control. Notwithstanding the
Company’s ability to terminate the award as provided in Section 5.3 below, the
outstanding and previously unvested RSRs subject to the award shall become fully
vested as of the date of the Grantee’s termination of employment in the
following circumstances:
(a)
if the Grantee is covered by a Change in Control Severance Arrangement at the
time of the termination, if the termination of employment constitutes a
“Qualifying Termination” (as such term, or any similar successor term, is
defined in such Change in Control Severance Arrangement) that triggers the
Grantee’s right to severance benefits under such Change in Control Severance
Arrangement.

(b)
if the Grantee is not covered by a Change in Control Severance Arrangement at
the time of the termination and if the termination occurs either within the
Protected Period corresponding to a Change in Control of the Company or within
twenty-four (24) calendar months following the date of a Change in Control of
the Company, the Grantee’s employment by the Company and its subsidiaries is
involuntarily terminated by the Company and its subsidiaries for reasons other
than Cause or by the Grantee for Good Reason.

Notwithstanding anything else contained herein to the contrary, the termination
of the Grantee’s employment (or other events giving rise to Good Reason) shall
not entitle the Grantee to any accelerated vesting pursuant to clause (b) above
if there is objective evidence that, as of the commencement of the Protected
Period, the Grantee had specifically been identified by the Company as an
employee whose employment would be terminated as part of a corporate
restructuring or downsizing program that commenced prior to the Protected Period
and such termination of employment was expected at that time to occur within six
(6) months. The applicable Change in Control Severance Arrangement shall govern
the matters addressed in this paragraph as to clause (a) above.
Payment of any amount due under this Section will be made within 2.5 months
following the third anniversary of the Grant Date unless the Grantee dies or has
a Disability prior to such anniversary, in which case such payment will be made
within 2.5 months following the date of the Grantee’s death or Disability, as
the case may be.
5.3    Automatic Vesting Acceleration; Early Termination. If the Company
undergoes a Change in Control triggered by clause (iii) or (iv) of the
definition thereof and the Company is not the surviving entity and the successor
to the Company (if any) (or a Parent thereof) does not agree in writing prior to
the occurrence of the Change in Control to continue and assume the award
following the Change in Control, or if for any other reason the award would not
continue after the Change in Control, then upon the Change in Control the
outstanding and previously unvested RSRs subject to the award shall vest fully
and completely. Unless the

3

--------------------------------------------------------------------------------

Exhibit 10.32

Committee expressly provides otherwise in the circumstances, no acceleration of
vesting of the award shall occur pursuant to this Section 5.3 in connection with
a Change in Control if either (a) the Company is the surviving entity, or (b)
the successor to the Company (if any) (or a Parent thereof) agrees in writing
prior to the Change in Control to assume the award. The award shall terminate,
subject to such acceleration provisions, upon a Change in Control triggered by
clause (iii) or (iv) of the definition thereof in which the Company is not the
surviving entity and the successor to the Company (if any) (or a Parent thereof)
does not agree in writing prior to the occurrence of the Change in Control to
continue and assume the award following the Change in Control. The Committee may
make adjustments pursuant to Section 6(a) of the Plan and/or deem an
acceleration of vesting of the award pursuant to this Section 5.3 to occur
sufficiently prior to an event if necessary or deemed appropriate to permit the
Grantee to realize the benefits intended to be conveyed with respect to the
shares underlying the RSRs; provided, however, that, the Committee shall
reinstate the original terms of the award if the related event does not actually
occur.
Payment of any amount due under this Section will be made within 2.5 months
following the third anniversary of the Grant Date, unless the Grantee dies or
has a Disability prior to such anniversary, in which case such payment will be
made within 2.5 months following the date of the Grantee’s death or Disability,
as the case may be.
6.
Tax Matters.

6.1    Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RSRs, that the Grantee or other person entitled
to such shares or other payment pay any sums required to be withheld by federal,
state, local or other applicable tax law with respect to such vesting or
payment. Alternatively, the Company or such subsidiary, in its discretion, may
make such provisions for the withholding of taxes as it deems appropriate
(including, without limitation, withholding the taxes due from compensation
otherwise payable to the Grantee or reducing the number of shares otherwise
deliverable with respect to the award (valued at their then Fair Market Value)
by the amount necessary to satisfy such withholding obligations at the flat
percentage rates applicable to supplemental wages).
6.2    Transfer Taxes. The Company will pay all federal and state transfer
taxes, if any, and other fees and expenses in connection with the issuance of
shares in connection with the vesting of the RSRs.
6.3    Compliance with Code. The Committee shall administer and construe the
award, and may amend the Terms of the award, in a manner designed to comply with
the Code and to avoid adverse tax consequences under Code Section 409A or
otherwise.
6.4    Unfunded Arrangement. The right of the Grantee to receive payment under
the award shall be an unsecured contractual claim against the Company. As such,
neither the Grantee nor any Successor shall have any rights in or against any
specific assets of the Company based on the award. Awards shall at all times be
considered entirely unfunded for tax purposes.
7.
Committee Authority.

The Committee has the discretionary authority to determine any questions as to
the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Grant Letter, the
Stock Plan System, the Plan, and any other applicable rules. Any action taken
by, or inaction of, the Committee relating to or pursuant to these Terms, the
Grant Letter, the Stock Plan System, the Plan, or any other applicable rules
shall be within the absolute discretion of the Committee and shall be conclusive
and binding on all persons.
8.
Plan; Amendment.

The RSRs are governed by, and the Grantee’s rights are subject to, all of the
terms and conditions of the Plan and any other rules adopted by the Committee,
as the foregoing may be amended from time to time. The Grantee shall have no
rights with respect to any amendment of these Terms or the Plan unless such
amendment is in writing and signed by a duly authorized officer of the Company.
In the event of a conflict

4

--------------------------------------------------------------------------------

Exhibit 10.32

between the provisions of the Grant Letter and/or the Stock Plan System and the
provisions of these Terms and/or the Plan, the provisions of these Terms and/or
the Plan, as applicable, shall control.
9.
Required Holding Period.

The holding requirements of this Section 9 shall apply to any Grantee who is an
elected or appointed officer of the Company on the date vested RSRs are paid
(or, if earlier, on the date the Grantee’s employment by the Company and its
subsidiaries terminates for any reason). Any Grantee subject to this Section 9
shall not be permitted to sell, transfer, anticipate, alienate, assign, pledge,
encumber or charge 50% of the total number (if any) of shares of Common Stock
the Grantee receives as payment for vested RSRs until the earlier of (A) the
third anniversary of the date such shares of Common Stock are paid to the
Grantee, or (B) the date the Grantee’s employment by the Company and its
subsidiaries terminates due to the Grantee’s death or Disability. For purposes
of this Section 9, the total number of shares of Common Stock the Grantee
receives as payment for vested RSRs shall be determined on a net basis after
taking into account any shares otherwise deliverable with respect to the award
that the Company withholds to satisfy tax obligations pursuant to Section 6.1.
Any shares of Common Stock received in respect of shares that are covered by the
holding period requirements of this Section 9 (such as shares received in
respect of a stock split or stock dividend) shall be subject to the same holding
period requirements as the shares to which they relate.
10.    Definitions.


Whenever used in these Terms, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:


“Board” means the Board of Directors of the Company.


“Cause” means the occurrence of either or both of the following:


(i) The Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony (other than traffic related offenses
or as a result of vicarious liability); or


(ii) The willful engaging by the Grantee in misconduct that is significantly
injurious to the Company. However, no act, or failure to act, on the Grantee's
part shall be considered “willful” unless done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.


“Change in Control” is used as defined in the Plan.


“Change in Control Severance Arrangement” means a “Special Agreement” entered
into by and between the Grantee and the Company that provides severance
protections in the event of certain changes in control of the Company or the
Company’s Change-in-Control Severance Plan, as each may be in effect from time
to time, or any similar successor agreement or plan that provides severance
protections in the event of a change in control of the Company.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Committee” means the Company’s Compensation Committee or any successor
committee appointed by the Board to administer the Plan.


“Common Stock” means the Company’s common stock.


“Disability” means, with respect to a Grantee, that the Grantee: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the

5

--------------------------------------------------------------------------------

Exhibit 10.32

Grantee’s employer; all construed and interpreted consistent with the definition
of “Disability” set forth in Code Section 409A(a)(2)(C).


“Fair Market Value” is used as defined in the
Plan; provided, however, the Committee in determining such Fair Market Value for
purposes of the award may utilize such other exchange, market, or listing as it
deems appropriate.


“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:


(i) A material and substantial reduction in the nature or status of the
Grantee’s authorities or responsibilities (when such authorities and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the start of the Protected Period, other than (A) an
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Grantee, and/or (B) changes in the nature or status of the
Grantee’s authorities or responsibilities that, in the aggregate, would
generally be viewed by a nationally-recognized executive placement firm as
resulting in the Grantee having not materially and substantially fewer
authorities and responsibilities (taking into consideration the Company’s
industry) when compared to the authorities and responsibilities applicable to
the position held by the Grantee immediately prior to the start of the Protected
Period. The Company may retain a nationally-recognized executive placement firm
for purposes of making the determination required by the preceding sentence and
the written opinion of the firm thus selected shall be conclusive as to this
issue. In addition, if the Grantee is a vice president, the Grantee’s loss of
vice-president status will constitute “Good Reason”; provided that the loss of
the title of “vice president” will not, in and of itself, constitute Good Reason
if the Grantee’s lack of a vice president title is generally consistent with the
manner in which the title of vice president is used within the Grantee’s
business unit or if the loss of the title is the result of a promotion to a
higher level office. For the purposes of the preceding sentence, the Grantee’s
lack of a vice president title will only be considered generally consistent with
the manner in which such title is used if most persons in the business unit with
authorities, duties, and responsibilities comparable to those of the Grantee
immediately prior to the commencement of the Protected Period do not have the
title of vice-president.


(ii) A reduction by the Company in the Grantee’s annualized rate of base salary
as in effect at the start of the Protected Period, or as the same shall be
increased from time to time.


(iii) A material reduction in the aggregate value of the Grantee's level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or arrangements in
which the Grantee participates immediately prior to the start of the Protected
Period provided; however, that a reduction in the aggregate value shall not be
deemed to be “Good Reason” if the reduced value remains substantially consistent
with the average level of other employees who have positions commensurate with
the position held by the Grantee immediately prior to the start of the Protected
Period.


(iv) A material reduction in the Grantee’s aggregate level of participation in
the Company’s stock-based incentive compensation plans from the level in effect
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate level of participation shall not be deemed to be
“Good Reason” if the reduced level of participation remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.


(v) The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period; provided that, if
the Company communicates an intended effective date for such relocation, in no
event shall Good Reason exist pursuant to this clause (v) more than ninety (90)
days before such intended effective date.



6

--------------------------------------------------------------------------------

Exhibit 10.32

The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.


“Parent” is used as defined in the Plan.


“Plan” means the Huntington Ingalls Industries, Inc. [__] Long-Term Incentive
Stock Plan, as it may be amended from time to time.


The “Protected Period” corresponding to a
Change in Control of the Company shall be a period of time determined in
accordance with the following:


(i) If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.


(ii) If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.


(iii) In the case of any Change in Control not described in clause (i) or (ii)
above, the Protected Period shall commence on the date that is six (6) months
prior to the Change in Control and shall continue through and including the date
of the Change in Control.


“Successor” means the person acquiring a Grantee’s rights to a grant under the
Plan by will or by the laws of descent or distribution.





7